Citation Nr: 1104408	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative 
herniated nucleus pulposus of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1972 to February 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2007 
rating decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 20 
percent rating for postoperative herniated nucleus pulposus of 
the lumbar spine.  In November 2010, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board finds that unfortunately 
further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  

Historically, in October 1974, the Veteran underwent removal of 
herniated nucleus pulposus at L4-L5, L5-S1.  And in June 1986, he 
underwent reherniation of a disc at L5-S1.  A December 1986 
rating decision granted service connection for postoperative 
herniated nucleus pulposus of the lumbar spine, rated 20 percent, 
effective February 7, 1986.  An August 1991 rating decision 
granted an increased (40 percent) rating, effective June 28, 
1991.  And a June 1994 rating decision reduced the rating to 20 
percent, effective September 1, 1994.  The instant claim for 
increase was received in July 2007.  

In his June 2008 notice of disagreement and in his February 2009 
Substantive Appeal, as well as in his November 2010 hearing 
testimony, the Veteran indicated that his service-connected 
lumbar spine disability had increased in severity.  The most 
recent VA evaluation of the disability was in September 2007.  A 
contemporaneous examination to ascertain the current severity of 
the disability is necessary.  See Olson v. Principi, 3 Vet. App. 
480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

July 2007 private treatment records from Dr. B.M. and Dr. K.L.J. 
note the Veteran's complaints of right leg pain with walking.  An 
August 2007 treatment record by Dr. K.L.J. indicated that the 
right leg pain may be coming from his back.  In his November 2010 
hearing testimony, the Veteran complained of pain in both legs, 
mainly the left side.  Hearing transcript (T.), page 6.  The 
Veteran also stated that he had problems with erectile 
dysfunction (T. 8-9), another neurological symptom that is 
possibly associated with his service-connected back disability.   
If there are any objective neurological abnormalities related to 
the service-connected lumbar spine disability, they would be 
separately rated under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1) following the General Rating Formula 
for diseases and injuries of the spine.  

At his hearing in November 2010, the Veteran testified that he 
had left his job in October due to physical problems.  T. 3.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a request for 
total disability rating based on  individual unemployability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id. 
at 453-54. 

Here, the Board notes the Veteran's recent testimony regarding 
the impact of his spine disability on his ability to work raises 
an inferred claim for TDIU.  As the RO has not developed or 
adjudicated the matter of whether the Veteran is entitled to 
TDIU, under Rice, the Board will also remand for such action.  
The Veteran's service-connected disabilities, employment history,  
educational and vocational attainment, and all other factors 
having a bearing on the matter must be considered.

The Veteran also seemed to testify that there might be private 
chiropractor or other medical reports available since 2007.  T. 
4.  As such, he should be given the opportunity to provide 
release forms in order that any outstanding private medical 
report can be obtained and associated with the claims file.

Finally, it is noteworthy that the United States Court of Appeals 
for Veterans Claims has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure for association 
with the claims file updated (to the present) 
copies of the complete clinical records of 
all VA treatment and evaluations the Veteran 
has received for his lumbar spine disability 
since September 2009.  

Ask the Veteran to identify any further 
providers of evaluation and/or treatment he 
has received for his low back disability 
(those not already of record), and to provide 
releases for records of any private treatment 
or evaluation providers, specifically 
including records of treatment from 2007.  
The RO/AMC should secure copies of the 
complete records of treatment and evaluation 
from all sources the Veteran identifies.  If 
any provider does not respond, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private records are secured.  

2.  The RO/AMC should arrange for the Veteran 
to be afforded an orthopedic examination 
(with neurological consult, if indicated) to 
determine the current severity of his 
service-connected lumbar spine disability.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should be 
completed.  The findings reported should 
specifically include thoracolumbar ranges of 
motion, whether the spine is ankylosed, and 
whether there are any neurological 
manifestations (if so, the examiner 
should describe their nature, severity, 
and frequency in detail).  The examiner 
must specifically comment whether the lumbar 
spine disability has been manifested by 
incapacitating episodes (i.e., periods of 
bedrest prescribed by a physician), and if 
so, their duration (in terms of weeks in the 
past year).  All symptoms and functional 
limitations (including increased limitations 
on use) due to the lumbar spine disability 
should be described in detail.  The examiner 
must explain the rationale for all opinions 
given.  

3.  The RO/AMC should provide the Veteran 
with a TDIU application form for his 
completion, and send him a proper notice 
letter notifying him and his representative 
of what is necessary to substantiate a claim 
for TDIU.  The Veteran and his representative 
should have opportunity to respond. 

4.  The RO/AMC should then readjudicate the 
increased rating claim (to include 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found, and whether a separate compensable 
rating is warranted for neurological symptoms 
associated with the lumbar spine disability).  
If the claim remains denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.  

The RO/AMC should also adjudicate the matter 
of the Veteran's entitlement to a TDIU rating 
(after all development is complete to include 
arranging for a VA examination, if 
necessary), as applicable.  All appropriate 
appellate action should be accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


